DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           KENDALL ROWE,
                              Appellant,

                                    v.

 DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT and
                  MYESHA MULLIGAN,
                       Appellees.

                              No. 4D19-2020

                              [April 9, 2020]

  Appeal from the State of Florida, Department of Revenue, Child Support
Enforcement, L.T. Case Nos. CSE #2001404864 and DEP.
#50190700367CA.

  Kendall Rowe, Greenacres, pro se.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Child Support Enforcement, Tallahassee, for
appellee Department of Revenue.

PER CURIAM.

  Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.